United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1519
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Southern
Howard Andrew Brewer,                   * District of Iowa.
                                        *
            Appellant.                  *         [UNPUBLISHED]
                                   ___________

                         Submitted: October 2, 2001

                              Filed: October 26, 2001
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Howard Andrew Brewer is serving a 360-month term of imprisonment
following his methamphetamine and firearm-possession convictions, which this court
affirmed. See United States v. Brewer, No. 97-1623 (8th Cir. Feb. 4, 1998)
(unpublished per curiam), cert. denied, 525 U.S. 834 (Oct. 5, 1998). In August 2000,
Mr. Brewer filed a motion under 28 U.S.C. § 2255, arguing that the rule announced
in Apprendi v. New Jersey, 530 U.S. 466 (2000), applied retroactively to his
otherwise untimely motion, and that he was sentenced beyond the authorized
statutory maximum terms of imprisonment on his drug and gun convictions, where
the drug type and quantity were not charged in the indictment, and the jury was not
asked to determine the drug quantity for which he was accountable. The district
court1 denied relief, Mr. Brewer appeals, and we affirm. See United States v. Moss,
252 F.3d 993, 999-1003 (8th Cir. 2001).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
                                        -2-